Title: From George Washington to Colonel Samuel Miles, 8 August 1776
From: Washington, George
To: Miles, Samuel



Sir
New York ⟨Hea⟩d Quarters Aug. 8 1776.

Since your Departure from hence we have received Intelligence of the utmost Importance that Genl Clinton has arrived at Staten Island with the whole Southern Army—that the foreign Troops are arriving, the whole making a most formidable & alarming Force. By the Preparations making we have Reason to expect an early & very vigorous Attack for which we would wish to have more equal Numbers: Upon looking round I do not see any Quarter from which I may so confidently look for Assistance

as the Pennsylvania Troops who have shewn so much Spirit & Zeal & particularly those of the three Battalions under your Command of whom I hear a most excellent Character. I do not scrutinize into the Terms of the Inlistment of Troops at such a Time as this nor would I avail myself of any Authority derived from that Source: Brave Men who love their Country & are resolved to defend it will go where the Service requires at so critical & dangerous a Period as this & Men of a different Character, such I hope we have not among us, can be useful no where. I flatter myself therefore when the brave Officers & Soldiers under your special Command reflect that the Time is fast Approaching which is to determine our Fate & that of our Posterity they will most chearfully perservere & comply with such Request respecting their March & Destination as the State of Things requires—Under this Perswasion I have wrote to General Mercer to desire one of the Riffle Battalions may be forwarded over as we have not one Corps of that Kind in or near New York, & the Ground in many Places will admit them to act with great Advantage. I doubt not your utmost Influence to facilitate so important an Object. I have left it to Gen. Mercer who will doubtless consult with you on the Subject, to determine which Battalion should come, or if they could be spared I should be glad to see a greater Number: From what I can learn I do not believe New Jersey to be included in the present Plan of Attack—if so, the Service rendered here would be of the most important Kind—If you think it will be of any Use, I have no Objection to your Communicating this Letter to your Officers & Men, & then such Steps may be taken as will ⟨mutilated⟩ the great Cause in which we are all engagd—I am Sir, with much Truth & Esteem Your most Obed. & very Hbble Servt

Go: Washington

